Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 4, 2017 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-09225 H.B. FULLER COMPANY (Exact name of registrant as specified in its charter) Minnesota 41-0268370 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1200 Willow Lake Boulevard, St. Paul, Minnesota 55110-5101 (Address of principal executive offices) (Zip Code) (651) 236-5900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] The number of shares outstanding of the Registrant’s Common Stock, par value $1.00 per share, was50,527,216 as of March 24, 2017. 1 Table of Contents H.B. Fuller Company Quarterly Report on Form 10-Q Table of Contents Page PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) 3 Condensed Consolidated Statements of Income for the three months ended March 4, 2017 and February 27, 2016 3 Condensed Consolidated Statements of Comprehensive Income (Loss) for the three months ended March 4, 2017 and February 27, 2016 4 Condensed Consolidated Balance Sheets as of March 4, 2017 and December 3, 2016 5 Condensed Consolidated Statements of Total Equity as of March 4, 2017 and December 3, 2016 6 Condensed Consolidated Statements of Cash Flows for the three months ended March 4, 2017 and February 27, 2016 7 Notes to Condensed Consolidated Financial Statements 8 ITEM 2. MANAGEMENT DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 27 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 37 ITEM 4. CONTROLS AND PROCEDURES 38 PART II. OTHER INFORMATION 39 ITEM 1. LEGAL PROCEEDINGS 39 ITEM 1A. RISK FACTORS 40 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 41 ITEM 6. EXHIBITS 42 SIGNATURES 43 2 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements H.B. FULLER COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Income (In thousands, except per share amounts) (Unaudited) Three Months Ended March 4, February 27, Net revenue $ 503,323 $ 474,326 Cost of sales ) ) Gross profit 138,996 137,605 Selling, general and administrative expenses ) ) Special charges, net - ) Other income (expense), net 621 ) Interest expense ) ) Income from continuing operations before income taxes and income from equity method investments 18,322 26,035 Income taxes ) ) Income from equity method investments 2,274 1,692 Net income including non-controlling interests 14,831 18,967 Net income attributable to non-controlling interests ) ) Net income attributable to H.B. Fuller $ 14,795 $ 18,918 Earnings per share attributable to H.B. Fuller common stockholders: Basic 0.29 0.38 Diluted 0.29 0.37 Weighted-average common shares outstanding: Basic 50,243 49,958 Diluted 51,460 50,995 Dividends declared per common share $ 0.14 $ 0.13 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 Table of Contents H.B. FULLER COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Comprehensive Income (Loss) (In thousands) (Unaudited) Three Months Ended March 4, February 27, Net income including non-controlling interests $ 14,831 $ 18,967 Other comprehensive (loss) income Foreign currency translation ) ) Defined benefit pension plans adjustment, net of tax 1,590 2,665 Interest rate swaps, net of tax 10 10 Cash-flow hedges, net of tax 129 249 Other comprehensive (loss) income ) 1,974 Comprehensive income 6,041 20,941 Less: Comprehensive income attributable to non-controlling interests 31 44 Comprehensive income attributable to H.B. Fuller $ 6,010 $ 20,897 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 Table of Contents H.B. FULLER COMPANY AND SUBSIDIARIES Condensed Consolidated Balance Sheets (In thousands, except share and per share amounts) (Unaudited) March 4, December 3, Assets Current assets: Cash and cash equivalents $ 116,518 $ 142,245 Trade receivables (net of allowances of $12,427 and $12,310, as of March 4, 2017 and December 3, 2016, respectively) 358,145 351,130 Inventories 286,254 247,399 Other current assets 70,479 Total current assets 831,972 811,253 Property, plant and equipment 1,086,268 1,093,141 Accumulated depreciation ) ) Property, plant and equipment, net 509,935 515,275 Goodwill 423,581 366,248 Other intangibles, net 243,598 205,359 Other assets 160,242 157,733 Total assets $ 2,169,328 $ 2,055,868 Liabilities, redeemable non-controlling interest and total equity Current liabilities: Notes payable $ 47,120 $ 37,334 Current maturities of long-term debt - 80,178 Trade payables 181,460 162,964 Accrued compensation 45,105 52,444 Income taxes payable 7,812 7,985 Other accrued expenses 43,569 50,939 Total current liabilities 325,066 391,844 Long-term debt, excluding current maturities 757,661 585,759 Accrued pension liabilities 70,370 73,545 Other liabilities 66,466 62,174 Total liabilities 1,219,563 1,113,322 Commitments and contingencies (Note 16) Redeemable non-controlling interest - 4,277 Equity: H.B. Fuller stockholders' equity: Preferred stock (no shares outstanding) shares authorized – 10,045,900 - - Common stock, par value $1.00 per share, shares authorized – 160,000,000, shares outstanding – 50,490,659 and 50,141,343, as of March 4, 2017 and December 3, 2016, respectively 50,491 50,141 Additional paid-in capital 71,758 59,564 Retained earnings 1,098,645 1,090,900 Accumulated other comprehensive loss ) ) Total H.B. Fuller stockholders' equity 949,380 937,876 Non-controlling interests 385 393 Total equity 949,765 938,269 Total liabilities, redeemable non-controlling interest and total equity $ 2,169,328 $ 2,055,868 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 Table of Contents H.B. FULLER COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Total Equity (In thousands) (Unaudited) H.B. Fuller Company Shareholders Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Non- Controlling Interests Total Balance at November 28, 2015 $ 50,074 $ 55,522 $ 994,608 $ ) $ 406 $ 873,326 Comprehensive income (loss) - - 124,128 ) 226 88,909 Dividends - - ) - - ) Stock option exercises 519 10,750 - - - 11,269 Share-based compensation plans other, net 116 14,485 - - - 14,601 Tax benefit on share-based compensation plans - 1,467 - - - 1,467 Repurchases of common stock ) ) - - - ) Redeemable non-controlling interest - ) ) Balance at December 3, 2016 50,141 59,564 1,090,900 ) 393 938,269 Comprehensive income (loss) - - 14,795 ) 31 6,041 Dividends - - ) - - ) Stock option exercises 261 8,288 - - - 8,549 Share-based compensation plans other, net 140 - - - Tax benefit on share-based compensation plans - 1,053 - - - 1,053 Repurchases of common stock ) ) - - - ) Purchase of redeemable non-controlling interest - 94 - - - 94 Redeemable non-controlling interest - ) ) Balance at March 4, 2017 $ 50,491 $ 71,758 $ 1,098,645 $ ) $ 385 $ 949,765 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 6 Table of Contents H.B.FULLER COMPANY AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended March 4, 2017 February 27, 2016 Cash flows from operating activities: Net income including non-controlling interests $ 14,831 $ 18,967 Adjustments to reconcile net income including non-controlling interests to net cash provided by operating activities: Depreciation 11,945 13,258 Amortization 7,355 6,698 Deferred income taxes ) 63 Income from equity method investments, net of dividends received ) ) (Gain)/loss on sale of assets ) - Share-based compensation 5,032 4,267 Excess tax benefit from share-based compensation ) 341 Non-cash loss on mark to market adjustment related to contingent consideration liability 37 - Non-cash charge for the sale of inventories revalued at the date of acquisition 193 - Changes in assets and liabilities, net of effects of acquisitions Trade receivables, net 4,884 28,947 Inventories ) ) Other assets 9,298 Trade payables 23,989 ) Accrued compensation ) ) Other accrued expenses ) ) Income taxes payable ) 5,673 Accrued / prepaid pensions ) 662 Other liabilities ) Other ) ) Net cash provided by operating activities 16,459 42,561 Purchased property, plant and equipment ) ) Purchased businesses, net of cash acquired ) - Purchased investments ) - Proceeds from sale of property, plant and equipment 109 863 Net cash used in investing activities ) ) Proceeds from issuance of long-term debt 453,000 - Repayment of long-term debt and payment of debt issuance costs ) ) Net proceeds from notes payable 8,438 6,378 Dividends paid ) ) Purchase of redeemablenon-controlling interest ) - Proceeds from stock options exercised 8,549 32 Excess tax benefit from share-based compensation 1,053 ) Repurchases of common stock ) ) Net cash provided by (used in) financing activities 101,825 ) Effect of exchange rate changes on cash and cash equivalents 334 112 Net change in cash and cash equivalents ) 7,603 Cash and cash equivalents at beginning of period 142,245 119,168 Cash and cash equivalents at end of period $ 116,518 $ 126,771 Supplemental disclosure of cash flow information: Dividends paid with company stock $ 2 $ 64 Cash paid for interest, net of amount capitalized of $23 and $117 for the periods ended March 4, 2017 and February 27, 2016, respectively $ 6,979 $ 5,566 Cash paid for income taxes, net of refunds $ 6,539 $ 4,066 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 7 Table of Contents H.B. FULLER COMPANY AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Amounts in thousands, except share and per share amounts) (Unaudited) Note 1 : Basis of Presentation The accompanying unaudited interim Condensed Consolidated Financial Statements of H.B. Fuller Company and Subsidiaries have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information necessary for a fair presentation of results of operations, comprehensive income, financial position, and cash flows in conformity with U.S. generally accepted accounting principles. In our opinion, the unaudited interim Condensed Consolidated Financial Statements reflect all adjustments of a normal recurring nature considered necessary for the fair presentation of the results for the periods presented. Operating results for interim periods are not necessarily indicative of results that may be expected for the fiscal year as a whole. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, expenses, and related disclosures at the date of the financial statements and during the reporting period. Actual results could differ from these estimates. These unaudited interim Condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and Notes thereto included in our Annual Report on Form 10-K for the year ended December 3, 2016 as filed with the Securities and Exchange Commission. On December 4, 2016, for our subsidiaries in Latin America, we changedthe functional currency from the U.S. dollar to the entity’s local currency based on management’s analysis of the changes of the economic facts and circumstances in which these subsidiaries operate. The change in functional currency is accounted for prospectively from December 4, 2016 and financial statements prior to and including the quarter ended February 27, 2016 and the year ended December 3, 2016 have not been restated for the change in functional currency. Monetary assets and liabilities have been remeasured to the U.S. dollar at current exchange rates. Non-monetary assets (property, plant and equipment, net; goodwill; and intangible assets, net) have been remeasured to reflect the difference between the exchange rate when the asset arose and the exchange rate on the date of the change in functional currency. As a result of this change in functional currency, we recorded an$11,317 cumulative translation adjustment included in other comprehensive loss for the quarter ended March 4, 2017. New Accounting Pronouncements In March 2017, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2017-07,
